Name: Commission Directive 2000/1/EC of 14 January 2000 adapting to technical progress Council Directive 89/173/EEC as regards certain components and characteristics of wheeled agricultural or forestry tractors (Text with EEA relevance)
 Type: Directive
 Subject Matter: means of agricultural production;  organisation of transport;  technology and technical regulations
 Date Published: 2000-01-26

 Avis juridique important|32000L0001Commission Directive 2000/1/EC of 14 January 2000 adapting to technical progress Council Directive 89/173/EEC as regards certain components and characteristics of wheeled agricultural or forestry tractors (Text with EEA relevance) Official Journal L 021 , 26/01/2000 P. 0016 - 0022COMMISSION DIRECTIVE 2000/1/ECof 14 January 2000adapting to technical progress Council Directive 89/173/EEC as regards certain components and characteristics of wheeled agricultural or forestry tractors(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors(1), as last amended by European Parliament and Council Directive 97/54/EC(2), and in particular Article 11 thereof,Having regard to Council Directive 89/173/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to certain components and characteristics of wheeled agricultural or forestry tractors(3), as last amended by Directive 97/54/EC, and in particular Article 9 thereof,Whereas:(1) In order to take account of technical progress, it is now necessary to revise certain provisions concerning dimensions and masses, and in particular those of the mechanical couplings, in order to make the best possible use of ISO standards; and, in order to improve safety, the testing arrangements should be specified in Directive 89/173/EEC, for all possible configurations.(2) The provisions of this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Article 12 of Directive 74/150/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1Annexes I, II, IV and V to Directive 89/173/EEC are hereby amended as set out in the Annex to this Directive.Article 21. From 1 July 2000, Member States may not:- refuse to grant EC type-approval, to issue the document provided for in the third indent of Article 10(1) of Directive 74/150/EEC, or to grant national type-approval, in respect of a type of tractor, or- prohibit the entry into service of tractors,if the tractors in question meet the requirements of Directive 89/173/EEC, as amended by this Directive.2. From 1 January 2001, Member States:- may no longer issue the document provided for in the third indent of Article 10(1) of Directive 74/150/EEC in respect of a type of tractor which does not meet the requirements of Directive 89/173/EEC, as amended by this Directive,- may refuse to grant national type-approval in respect of a type of tractor which does not meet the requirements of Directive 89/173/EEC, as amended by this Directive.Article 31. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 June 2000 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of domestic law that they adopt in the field governed by this Directive.Article 4This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Brussels, 14 January 2000.For the CommissionErkki LIIKANENMember of the Commission(1) OJ L 84, 28.3.1974, p. 10.(2) OJ L 277, 10.10.1997, p. 24.(3) OJ L 67, 10.3.1989, p. 1.ANNEXAnnexes I, II, IV and V to Directive 89/173/EEC are amended as follows:Annex I: In point 2.1.2, "2,5 m" is replaced by "2,55 m (ignoring any bulging of the part of the tyres that is in contact with the ground)".Annex II:1. In point 2.3.2.7.1: (a) The following sentence is inserted. "Where the lower links are directly activated by the lifting mechanism, the reference plane is determined by the median transverse vertifical plane of those links."(b) Figure 3 is replaced by the following figure: ">PIC FILE= "L_2000021EN.001702.EPS">>PIC FILE= "L_2000021EN.001703.EPS">".2. In point 2.3.2.15.2, Table 6, value "a" reduced from "50" to "40".Annex IV:1. The following point 2.8 is added: "2.8. Provided at least one mechanical coupling has received EC component type-approval, other types of mechanical link or coupling used in the Member States shall be authorised for a period of 10 years dating from the entry into force of this Directive without invalidating the EC type-approval of the tractor."2. The first sentence of point 3.4.1 is amended to read: "3.4.1. All tractors with a loaded mass exceeding 2,5 tonnes must be fitted with a trailer coupling having a ground clearance satisfying one of the following relations:>PIC FILE= "L_2000021EN.001801.EPS">or>PIC FILE= "L_2000021EN.001802.EPS">"3. In Appendix 1, Figure 1 is replaced by the following Figures 1a, 1b and 1c: ">PIC FILE= "L_2000021EN.001901.EPS">>PIC FILE= "L_2000021EN.001902.EPS">>PIC FILE= "L_2000021EN.002001.EPS">>PIC FILE= "L_2000021EN.002101.EPS">"4. In Appendix 2, point 3.2, the formula: ">PIC FILE= "L_2000021EN.002201.EPS">" is replaced by the following formula: ">PIC FILE= "L_2000021EN.002202.EPS">"5. In Appendix 4: (a) The introductory wording and text of the second indent are replced by the following: "The EC component type-approval mark consists of:- a rectangle surrounding the lower-case letter "e" followed by the distinguishing code (letter(s) or number) of the Member State which has granted the component type-approval:1 for Germany; 2 for France; 3 for Italy; 4 for the Netherlands; 5 for Sweden; 6 for Belgium; 9 for Spain; 11 for the United Kingdom; 12 for Austria; 13 for Luxembourg; 17 for Finland; 18 for Denmark; 21 for Portugal; 23 for Greece; 24 for Ireland."(b) In the second indent the words "below and" are deleted.Annex V: Point 2.1.3 is replaced by the following: "EC type-approval number:The EC type-approval number consists of the lower-case letter "e" followed by the distinguishing code (letter(s) or number) of the Member State which has granted the EC type-approval:1 for Germany; 2 for France; 3 for Italy; 4 for the Netherlands; 5 for Sweden; 6 for Belgium; 9 for Spain; 11 for the United Kingdom; 12 for Austria; 13 for Luxembourg; 17 for Finland; 18 for Denmark; 21 for Portugal; 23 for Greece; 24 for Ireland,and the type-approval number which corresponds to the number of the type-approval certificate issued for the type of vehicle.An asterisk is placed between the letter "e" followed by the distinguishing code of the country granting EC type-approval and the type-approval number."